UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------
ROBERT CAMARANO,                :

                           Petitioner,        :
                                                              16cv2095
               -against-                      :
                                                              ORDER
T. GRIFFIN, SUPERINTENDENT,
GREEN HAVEN CORR. FACILITY,                   :

                 Respondent.    :
-------------------------------

WILLIAM H. PAULEY III, Senior United States District Judge:

               Following the Second Circuit’s Summary Order in this matter (See ECF No. 34),

this Court directs both parties to file supplemental briefing to address the merits of Petitioner

Robert Camarano’s 28 U.S.C. § 2254 habeas petition. This Court fixes the following schedule:

               1.      Petitioner shall file any supplemental briefing by January 31, 2020.

               2.      Respondent shall file any opposition papers by February 28, 2020.

               3.      Petitioner shall file any reply by March 20, 2020.

The Clerk of Court is directed to mail a copy of this order to Petitioner and note service on the

docket.

Dated: December 11, 2019
       New York, New York
